Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 June 1781
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher Grand Papa
Genève ce 30e. Juin 1781
Je vous écris cette lettre pour vous apprendre de mes nouvelles et pour m’informer de vôtre sante. Je n’ai point eu de prix cette année, mais si l’on avoit fait un prix de bonnes notes je L’aurois eu; parceque je l’emportois sur tous ceux de ma bande ce prix ne se donne pas a St pierre mais pourtant cela marque que L’on s’est appliqué toute L’année. Les écoliers fournissent chacun autant les uns que les autres et ceux qui L’ont ont l’argent des autres et l’on achète avec cet argent ou des Livres ou une medaille et lon les donne aux proffesseurs qui vous les redonnent. Maintenant, mon cher grand papa, je suis en troisiéme ou je m’applique tant que je puis pour avoir un prix comme l’autre année j’ai reçu Les livres que vous avès eu la bonté de m’envoyer et je m’en sers pour apprendre L’anglois et dans deux ans je serai en premiére et ensuite je ne serai plus au collège je grandis beaucoup mon cher grand papa dernièrement L’on m’a fait une demi douzaine de Chemises c’est a present Le temps que L’on fauche et L’on a emporté le dernier chariot le même jour, que je vous écris cette Lettre, et bientôt L’on moisonera et alors au collège l’on vous donne trois semaines de vacances, mais on vous donne pourtant de grandes taches, je me suis beaucoup amusé Ces temps ci parceque L’on a eu deux semaines de Vacances acause des promotions je n’ai pourtant pas laissé de travailler avec Mr Marignac qui vous présente ses respects—. Faites bien mes compliments à mon cousin et mes amitiés à Cockran et quand vous écrirès à Mon papa ou à Ma Maman présentès leurs bien mes respects.
Je suis mon cher Grand papa Votre très humble et obeissant Petit fils
B. Franklin bache le bon enfant
 
Addressed in Marignac’s hand: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des Provinces unies / de L’Amérique auprès de Sa Majesté / très chrétienne, recommandée à Monsieur / Grand Banquier ruë Montmartre / A Paris
Notation: B. F. B. to Dr. F Geneva June 30. ’81
